Citation Nr: 0734644	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected diabetic neuropathy of the right lower 
extremity (right leg disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected diabetic neuropathy of the right lower 
extremity (left leg disability).  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from May 1969 to 
December 1970.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned member of the Board sitting at the RO in August 
2007, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The service-connected right leg disability is shown to be 
productive of a disability picture that more nearly 
approximates that of moderate incomplete neuralgia of the 
external popliteal nerve.  

2.  The service-connected left leg disability is shown to be 
productive of a disability picture that more nearly 
approximates that of moderate incomplete neuralgia of the 
external popliteal nerve.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected right leg disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic 
Codes 7913-8721 (2007).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected left leg disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic 
Codes 7913-8721 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The Board finds that all relevant facts have been properly 
developed with respect to the claim on appeal, and that no 
additional assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  

In fact, the RO has obtained the veteran's records of 
treatment and has provided him a recent VA examination 
addressing his disabilities.  There is no indication in the 
record that there are additional outstanding records to be 
obtained.  

The Board also finds that the RO has met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims.  

In January 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish an 
increased evaluation.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  No additional private 
evidence was added to the claims file.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
an April 2006 letter about effective dates if an increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his August 2007 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran's disabilities of the right and left legs are 
each currently rated as 10 percent disabling under Diagnostic 
Codes 7913-8521.  

Diagnostic Code 7913 addresses diabetes mellitus, for which 
the veteran is also service connected and receiving a 
separate evaluation.  According to Note (1) under Diagnostic 
Code 7913, evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.   

Diagnostic Codes 8521, 8621, and 8721 involve neurological 
impairment of the external popliteal nerve (common peroneal).  
Complete paralysis involves foot drop and slight droop of the 
first phalanges of all toes, inability to dorsiflex the foot, 
absent extension (dorsal flexion) of the proximal phalanges 
of the toes, absent abduction of the foot, weakened 
adduction, and anesthesia covering the entire dorsum of the 
foot and toes.

These Codes provides a 10 percent disability rating for mild 
incomplete paralysis, neuritis, or neuralgia of the external 
popliteal nerve.   A 20 percent rating is provided for 
moderate incomplete paralysis, neuritis, or neuralgia; and a 
30 percent rating for severe incomplete paralysis, neuritis, 
or neuralgia.  A 40 percent rating requires complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2007).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2007).  See nerve involved for 
diagnostic code number and rating.  


Analysis

The veteran, who is currently assigned separate 10 percent 
ratings for the service-connected leg disabilities under 
Diagnostic Code 8521 for mild incomplete paralysis of the 
external popliteal nerve, asserts that these disabilities 
cause sufficient functional impairment to warrant increased 
evaluations.  

The VA treatment records on file dated from July 2001 to 
April 2002 reveal complaints of numbness and tingling, as 
well as dysesthesia and clumsiness in all extremities, and 
findings of diabetic neuropathy.  The assessment in April 
2002 was that of mild peripheral neuropathy with poorly 
controlled diabetes mellitus.  

When examined by VA in June 2005, the veteran complained of 
constant numbness, pins and needles pain and burning in his 
hands and feet, as well as a decreased ability to feel 
temperature.  He worked for an irrigation company making 
equipment, and his service-connected neuropathy did not 
affected his job or his daily activities except that he was 
slower in producing the irrigation couplings at work and 
slower in daily activities such as cutting grass and 
vacuuming.  

There was absent sensation to pinprick in each foot to about 
the ankles.  There was mild weakness in the left ankle 
against gravity and slight weakness with strong resistance; 
right ankle movement was normal against gravity and 
resistance.  There was no weakness of the hips and knees.  

The VA treatment records for July 2005 reveal a sensory 
deficit in stocking distribution to pinprick and temperature; 
reflexes were 1+in the lower extremities with absent ankle 
jerk.  

A motor examination revealed 5/5 in the left leg and 4/5 in 
the right leg.  There was normal muscle bulk, and his gait 
was described as normal despite a right leg cast due to a 
recent automobile accident.  Motor findings were 5/5 in both 
lower extremities in January 2006.  

On VA examination in December 2006, the veteran complained of 
numbness and tingling in his feet, with difficulty feeling 
temperature in his feet, dysesthesia on the top of his feet, 
and clumsiness when he walked.  His symptoms were worse 
because he had more frequent episodes and because the 
tingling woke him up at night.  

The examination did not show any motor impairment, muscle 
atrophy, or abnormal muscle tone or bulk.  Reflexes were 2+ 
in the knees and 1+ in the ankles, with normal plantar 
flexion.  It was reported that no joint function was affected 
by the service-connected lower leg disabilities.  

There was neuralgia of each leg that caused decreased 
mobility and a slow down in productivity because each leg got 
weak after about 6-8 hours.  There was also some effect on 
daily activities, including exercise, chores and bathing.  

Although the veteran testified at his hearing in August 2007 
that the examiner in December 2006 did not examine his feet, 
the Board notes that the December 2006 examination is over 5 
pages long and contains sufficient information for rating 
purposes on the symptoms and functional impairment due to the 
veteran's service-connected bilateral leg disability.  

Given the current findings, which include both loss of 
sensation and weakness of each leg on evaluation in December 
2006, the disability picture for each service-connected leg 
disability more nearly reflects an overall level of moderate 
impairment due to neuralgia under Diagnostic Code 8721.  38 
C.F.R. § 4.124a.  

Consequently, increased evaluations of 20 percent are 
assignable for service-connected right and left leg 
disabilities; a higher evaluation is not warranted for either 
disability because complaints or findings of severe 
disablement are not demonstrated and because the maximum 
provided under the rating schedule for neuralgia is equal to 
moderate, incomplete neuralgia.  See 38 C.F.R. § 4.124.  


ORDER

An increased evaluation of 20 percent for the service-
connected right leg disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased evaluation of 20 percent for the service-
connected left leg disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


